NO.    90-304

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1990



KATHLEEN D. BREUER, as Guardian of
Perian T. Breuer, Natural Mother,
and Guardian of Michael John Breuer,
a minor child,
               Plaintiff and Respondent,


JACK POE and CHARLOTTE POE, as Parents
                                                   FLERK 0F SUPREfdE COURT
                                                          °
and Guardians of Jason G. Poe,                        STATE QP MONTANA
a minor child,
               Defendants and Appellants.



APPEAL FROM:   District Court of the Fourth Judicial District,
               In and for the County of Missoula,
               The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Timothy D. Geiszler,         Geiszler   and   Newcomer;
               Missoula, Montana
          For Respondent:
               Dennis E. Lind; Datsopoulous, MacDonald and Lind;
               Missoula, Montana


                             Submitted on Briefs:      August 23, 1990
                                            Decided:   September 20, 1990
Filed:



                                  Clerk
Justice R. C. McDonough delivered the Opinion of the Court.
     This is an appeal from a default judgment rendered by the
Fourth Judicial District, Missoula County.     The judgment imposed
personal liability upon Jack and Charlotte Poe, guardians of Jason
Poe, in the amount of $5,010.95.   We reverse.
     The only issue relevant to this appeal is:
     Whether the District Court erred in rendering judgment against
Jack and Charlotte Poe in their individual capacities.
     In 1988, Perian Breuer and Jason Poe, while minors, conceived
a child in Missoula County, Montana in the year 1988.       Shortly
after the     child's birth,   Jason   Poets parental   rights were
terminated.
     On July 7, 1989, Kathleen Breuer, as guardian of her daughter
Perian, and grandson Michael [child of Perian and Jason] filed suit
to recover medical costs incurred as a result of Michael's birth.
Jack and Charlotte Poe were named in the complaint as guardians of
their son Jason.
     The Poes filed a motion to dismiss the complaint. This motion
was denied on December 29, 1989 and the trial court gave the Poes
twenty days to file an answer to the complaint.     Apparently, no
answer was filed and the District Court rendered a judgment by
default against the Poes individually on March 8, 1990. According
to the judgment, they are personally liable for medical costs
incurred by Perian Breuer in the amount of $3,709.37 together with
costs in the amount of $75.00 and attorney's fees in the amount of
$1,226.58, for a total sum of $5,010.95.    This appeal followed.
     Both parties present several issues for our review including
alleged procedural defects of the appeal, jurisdictional issues and
the propriety of the award of attorney's fees. We will not address
any of these issues,however. Our decision to vacate the judgment
is dispositive of this entire appeal.
     As stated above Kathleen Breuer filed a complaint seeking
reimbursement of medical costs incurred by her daughter Perian as
a result of the birth of a child conceived by the daughter and
Jason   Poe.     The   complaint named Jason s   parents, Jack   and
Charlotte, defendants, as guardians of their son.
     In their capacity as guardians, Jack and Charlotte Poe were
charged with the duty of safeguarding Jason's rights during the
legal proceeding initiated by Kathleen Breuer.     See 39 Am.Jur.2d
Guardian and Ward 5 1.     However, this duty does not subject them
to personal liability for the alleged wrongful acts of their son.
Albert v. Stueber (Neb. 1979), 275 N.W.2d 612.
     Furthermore, the Poes were not given any notice that they were
subject to personal liability.    The title of the case as filed in
District Court, the allegations contained in the complaint and all
of the motions at trial address the Poes in their capacity as
guardians.     Given these facts, it is obvious that they were not
notified of any likelihood of personal liability. Due process and
fair play mandate against such occurrences. We therefore reverse
and vacate the judgment entered against Jack and Charlotte Poe.


                                                   Justice
                                                             4
W e Concur:


      g_ ,
        ?w
        Chief J u s t i c e
                              L q R